Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

Drawings
The Drawings in Fig.2 are objected to because the Drawings contain blank boxes that needed to be labeled and other shapes, which are not widely, recognized engineering symbols. Applicant must supply a suitable legend. A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application.  The objection to the drawings will not be held in abeyance.The following are direct quotations of 37 CFR 1.84(n), (o), repeated below:
(n)     Symbols. Graphical drawing symbols may be used for conventional elementswhen appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols which have a universally recognized conventional meaning and are generally accepted in the art. Other symbols which are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.
(o)     Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the labels must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: 
“said electronic device being configured” in claim 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Objections
Claims 1-14 are objected to because of the following informalities:  
Claim 1 recites “said K reconfigurable intelligent surfaces reflecting signal(s) transmitted” should be “said K reconfigurable intelligent surfaces reflecting signals transmitted”.
Claim 1 further recites “whatever an a priori position of said user equipment” should be “an a priori position of said user equipment”. Whatever should be removed.
Claim 1 further recites in determining step “said at least one reconfigurable intelligent surface to activate” should be “said at least one selected reconfigurable intelligent surface to activate as recited in above.
Claim 1 further recites “also”. “Also” should be removed.
Claim 1 further recites “strictly”. “strictly” should be removed.
Claim 1 further recites in last two lines of the claim “said at least one reconfigurable intelligent surface” should be “said at least one selected reconfigurable intelligent surface” as recited in the selecting step.


Claim 4 recites “each reconfigurable intelligent surfaces” should be “each reconfigurable intelligent surface”. 

Claim 5 recites “at least one selected reconfigurable intelligent surfaces” should be “at least one selected reconfigurable intelligent surface”.
Claim 5 further recites “the group” should be “a group”.

Claim 6 recites “at least one selected reconfigurable intelligent surfaces” should be “at least one selected reconfigurable intelligent surface”.
Claim 6 further recites “the group” should be “a group”

Claim 7 recites “wherein said second positioning performance indicators” should be “second positioning performance indicators”. Claim 7 depends in claim 5 which teaches first positioning performance indicators, not second positioning performance indicators (claim 6 which depends in claim 1 teaches second positioning performance indicators).

Claim 9 recites “wherein said determining of a new estimate is based on determining location-dependent radio variables” should be “wherein said determining of the new estimate is based on determining location-dependent radio variables”. Claim 8 already teaches “a new estimate.
Claim 9 further recites “the group” should be “a group”.

Claim 10 recites “wherein said determining of a new estimate of said user equipment position” should be “wherein said determining of the new estimate of said user equipment position”. Claim 8 already teaches “a new estimate.
Claim 10 further recites “the group” should be “a group”.
Claim 11 recites “the group” should be “a group”.

Claims 2,3,8,12 are also objected to as being dependent upon an objected base claim.

Claim 13 recites “said K reconfigurable intelligent surfaces reflecting signal(s) transmitted” should be “said K reconfigurable intelligent surfaces reflecting signals transmitted”.
Claim 13 further recites “whatever an a priori position of said user equipment” should be “whatever an a priori position of said user equipment”. Whatever should be removed.
Claim 13 further recites in determine step “said at least one reconfigurable intelligent surface to activate” should be “said at least one selected reconfigurable intelligent surface to activate as recited in above.
Claim 13 further recites “also”. “Also” should be removed.
Claim 13 further recites “strictly”. “strictly” should be removed.
Claim 13 further recites in last two lines of the claim “said at least one reconfigurable intelligent surface” should be “said at least one selected reconfigurable intelligent surface” as recited in the select step.

Claim 14 recites “in a reconfigurable intelligent surfaces” should be “in a reconfigurable intelligent surface”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture or composition of matter) because:
 Claim 12 recites “computer program" which covers forms of non-transitory tangible media and software per se in view of the ordinary and customary meaning of computer program distribution media.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “at most K reconfigurable intelligent surfaces are selected”. Is it unclear “at most” means. Is the selection performed on all of the K reconfigurable intelligent surfaces? The preamble teaches K reconfigurable intelligent surfaces, with K an integer such that k            
                ≥
            
         1.
Claim 1 further recites the limitation "the minimum distance" in page 4.  
There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the quality" in page 5.  
There is insufficient antecedent basis for this limitation in the claim.
Claim 5 further recites the limitation "the received signal" in page 5.  
There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the quality" in page 6.  
There is insufficient antecedent basis for this limitation in the claim.
Claim 6 further recites the limitation "the received signal" in page 6.  
There is insufficient antecedent basis for this limitation in the claim.

Claims 2-4,7-12 are also rejected to as being dependent upon a rejected base claim.

Claim 13 recites “at most K reconfigurable intelligent surfaces are selected”. Is it unclear “at most” means. Is the selection performed on all of the K reconfigurable intelligent surfaces? The preamble teaches K reconfigurable intelligent surfaces, with K an integer such that k            
                ≥
            
         1.
Claim 13 further recites the limitation "the minimum distance" in page 9.  
There is insufficient antecedent basis for this limitation in the claim.

Claim 14 is also rejected to as being dependent upon a rejected base claim.

Allowable Subject Matter
Claims 1,5,6,13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. In addition, the objections of claims 1,5,6,13 needed to be overcome.
Claims 2-4,7-11,14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. In addition, the objections of claims 4,7, 9-11,14 needed to be overcome.
The following is an examiner’s statement of reasons for allowance: 
Prior art reference Bayesteh (et al. US 2021/0302561) teaches system and method for locating user in a wireless network based on reference signal of first and second reconfigurable intelligent surfaces. Prior art reference failed to teach or disclose selecting at least one reconfigurable intelligent surface to activate among said K reconfigurable intelligent surfaces, determining phases of elements of said at least one selected reconfigurable intelligent surface to activate, by minimizing a predetermined cost function depending on said a priori position of said user equipment, said predetermined cost function accounting for a predetermined position error bound of said user equipment, while ensuring that at most K reconfigurable intelligent surfaces are selected, ensuring that the minimum Euclidian distance between two consecutive selected reconfigurable intelligent surfaces of a predetermined configuration of said K reconfigurable intelligent surfaces, is strictly higher than a predetermined value limiting interference between additional multipath components generated by said at least one selected reconfigurable intelligent surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631